DETAILED ACTION
This application is in condition for allowance except for the following formal matters: see claim objection(s) below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claim Objections
Claims 37, 38, 41, 43, 45, 47, 49, 50 and 52 are objected to because of the following informalities:  
Claim 37, line 17 recites “wherein the pair of squeezing members are a pair of rolling shafts”. It is noted that this recitation is redundant, due to the fact that line 13 already recites “the pair of squeezing members are a pair of rolling shafts”. Thus it is suggested removing the above recitation from line 17.
Appropriate correction required.
Claim 38, lines 1-2 recite “wherein the pair of squeezing members are a pair of rolling shafts, which are”. It is noted that in claim 37, line 13 “the pair of squeezing members are a pair of rolling shafts” is previously recited. Thus it is suggested removing the above recitation from lines 1-2 and replacing with –wherein the pair of rolling shafts are--.
Appropriate correction required.

Appropriate correction required.
Claim 47, lines 1-2 recite “wherein the pair of squeezing members are a pair of rolling shafts, which are”. It is noted that in claim 45, line 14 the recitation of “the pair of squeezing members are a pair of rolling shafts” is previously recited. Thus it is suggested removing the recitation from lines 1-2 of claim 47, and replacing with –wherein the pair of rolling shafts are--.
Appropriate correction required.
In claim 49 it is suggested to remove the limitation “the pair of squeezing members are a pair of rolling shafts, each of the rolling shafts includes a supporting rod and an elastic soft body, the elastic soft body is disposed around the supporting rod, and” which has already been claimed in claim 45, lines 14-16. 
In claim 52, line 5, it is suggested to replace “a driving shaft” with --the driving shaft-- since a drive shaft has previously been claimed in claim 45.
Appropriate correction required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or render obvious a squeezer or fluid discharge system, particularly including the supporting rod having a first segment, a second segment, a third segment and a driving shaft, the outer diameter of the first segment is less than that of the second segment, the outer diameter of the second .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754